          Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SCOTT AND ANDREA MAINS,
           Plaintiffs
                                                         Case No. 5:20-cv-00112-JMG
     v.
                                                         JURY TRIAL DEMANDED
 THE SHERWIN-WILLIAMS COMPANY,
          Defendant


                                  JOINT RULE 26(f) REPORT

       In accordance with Fed. R. Civ. P. 26(f), counsel for the parties conferred on June 22, 2020

and submit the following report of their meeting for the court’s consideration:

I.     Counsel

       A. Lead counsel for Plaintiffs:            Kenneth T. Levine, Esquire

       B. Lead counsel for Defendant:             C. Tyler Havey, Esquire

       C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiffs:

               Kenneth T. Levine (No. 60984) - klevine@delucalevine.com
               de Luca Levine LLC
               Three Valley Square, Suite 220
               Blue Bell, PA 19422
               (215) 383-0081 / (215) 383-0082 (fax)

       D. Counsel who participated in Rule 26(f) conference on behalf of Defendant:

               Ann Thornton Field (No. 52130) - afield@grsm.com
               C. Tyler Havey (No. 80877) - thavey@grsm.com
               Eric C. Rosenberg (No. 317144) - erosenberg@grsm.com
               Gordon & Rees, LLP
               Three Logan Square
               1717 Arch Street, Suite 610
               Philadelphia, PA 19103
               Phone: (215) 717-4005
         Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 2 of 8




II.    Description of Claims and Defenses

        The Parties should assume that the Court has read the Complaint and is familiar with
the claims. However, the facts supporting those claims and defenses are unknown. Therefore,
counsel shall summarize the primary facts that the parties contend support their claims and
defenses and the threshold legal issues. Counsel should not merely parrot their pleadings. In
addition, the Parties should attach critical documents to this report for the Court to review, if
not attached to the pleadings already (e.g., in a contract case, the document(s) comprising the
contract; in a personal injury case, photographs of the scene, etc.).

       Plaintiff:     Plaintiff Scott Mains purchased Defendant’s Thompson’s WaterSeal
                      Penetrating Timber Oil for personal staining at his home. On June 8,
                      2019, Mr. Mains applied the subject stain product to his deck and then he
                      left the application materials still wet with the stain product on his lawn
                      next to the deck. Later, a fire arose from such materials caused by the
                      self-heating (sometimes referred to as “spontaneous combustion”) of the
                      Defendant’s product as it dried on the materials used to apply it. This will
                      be demonstrated by the first-hand accounts of Plaintiffs, and the expert
                      testimony of Plaintiffs’ fire cause and origin expert (and confirmed by the
                      local fire official as well). The fire resulted in extensive damage to
                      Plaintiffs’ real and personal property, and Plaintiffs’ home is still being
                      rebuilt.

                      Plaintiffs intend to prove through their experts that in addition to the fact
                      that the fire was caused by the spontaneous combustion of the stain-
                      soaked application materials, that Defendant’s product was defective and
                      unreasonably dangerous for all of the following reasons:
                      - the product when drying self-heats and can ignite combustible materials
                      soaked with the product;
                      - the container and label had inadequate warnings and instructions to alert
                      Mr. Mains and other users as to this hidden and dangerous characteristic
                      of the product, and how to prevent it.

       Defendant:     Defendant The Sherwin-Williams Company (“Sherwin-Williams”) denies
                      liability. Plaintiffs’ label-based warning claims are preempted by federal law
                      because the label on the product at issue was adequate and fully compliant
                      with the Federal Hazardous Substances Act and the Hazardous Materials
                      Transportation Act. Additionally, the fire at issue may have been the result of
                      other causes, including, but not limited to, faulty electrical wiring,
                      malfunctioning electric tools, or careless smoking, or by the careless or
                      negligent disposal of stain applicator rags by Plaintiff Scott Mains, one or
                      more members of the Mains household, or third-parties performing work at
                      the Mains premises.
         Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 3 of 8




III.   Stipulated Facts

        The Parties must stipulate to facts that are not in dispute. In the interest of judicial
economy and avoiding duplicative and/or unnecessary discovery, the Parties are required to
identify and sign a stipulation outlining facts which they do not intend to dispute, although they
are not required to identify disputed facts at this early stage.

       None at this time. The parties agree to revisit this issue as discovery continues.


IV.    Jurisdiction

       The Parties must state the basis for this Court’s subject matter jurisdiction over the dispute.

       Jurisdiction is based on 28 U.S.C §1332(a)(1) as this action involves a controversy
       between citizens of different states; namely, Plaintiffs being citizens and residents of the
       Commonwealth of Pennsylvania and Defendant being a corporation organized, existing
       and headquartered within the State of Ohio. Moreover, the amount in controversy
       exceeds the jurisdictional threshold of this Court (exclusive of interest and costs). Venue
       is proper in this district based on 28 U.S.C §1391(a) because the events giving rise to this
       claim occurred within this district, specifically in Northampton County, Pennsylvania.

       Defendant does not dispute jurisdiction or venue in this case.


V.     Insurance Coverage and Deductibles

       The Parties must disclose any insurance coverage and the cost of the retainer or
deductible as required by Rule 26(a)(1)(A).

       Plaintiffs:     Plaintiffs were covered under a policy of homeowner’s insurance issued by
                       State Farm Insurance Company. The claim remains open as the home is still
                       being rebuilt.

       Defendant:      Sherwin-Williams is essentially self-insured in an amount sufficient to satisfy
                       any potential recovery by Plaintiffs in connection with this litigation.


VI.    Dispositive Motions

       The Parties must identify if either side expects to file a case-dispositive motions, what
motion, and approximate timeline for the motion.

        Sherwin-Williams reserves the right to file a Motion for Summary Judgment if the facts
ascertained during discovery are not in dispute and warrant judgment in its favor prior to trial as a
matter of law.
          Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 4 of 8




VII.    Anticipated Scope of Discovery

       A. Summarize with specificity those issues on which the Parties will need to conduct
discovery. Identify categories of information each Party needs in discovery and why.
            Cause and Origin of the Fire; including third-party fire investigation performed by
               law enforcement and Plaintiffs’ insurer - to establish or negate causation;
            Formulation and composition of Defendant’s Product, and its engineering history –
               for Plaintiff to establish the dangerous and defective condition and characteristics of
               the product, as well as Defendant’s awareness of the product’s inherent risks;
            Labeling of Defendant’s Product, and its history – for Plaintiff to establish the
               dangerous and defective condition of the product, as well as Defendant’s awareness
               of the label’s inherent limitations;
            Defendant’s awareness of similar fire incidents prior to sale of product with such
               formulation, composition and labeling – for Plaintiff to establish negligence on
               Defendant’s part in selling the product in a dangerous and defective condition;
            Defendant’s product liability risk assessment of the product – for Plaintiff to establish
               negligence on Defendant’s part in selling the product in a dangerous and defective
               condition;
            Plaintiffs’ actions prior to the fire, including use, application, and storage of the
               product; and compliance with warning labels – to establish or negate causation;
            The extent of recoverable property and related damages arising from the fire, as well
               as the insurance adjustment itself – to establish or negate the amount of recoverable
               damages.

        B. Anticipated number of interrogatories per Party:                       25-30

        C. Anticipated number of depositions per Party: 10 or so fact witnesses, plus experts.

       D. To the extent either Party proposes to exceed the presumptive limits in the Federal
Rules of Civil Procedure for discovery, explain the basis for that proposal.

        Not applicable at this time.

        E. Do the Parties anticipate the need for any third-party discovery? If so, identify the
likely third-parties and the discovery to be sought.

         Yes, in that the parties will seek to subpoena documentation and deposition testimony from,
inter alia, first responders, fire investigators, and home remediation specialists retained by Plaintiffs.
Sherwin-Williams also intends to secure documents and testimony from Plaintiffs’ property insurer
regarding the cause and scope of Plaintiffs’ property loss and damages.

       F. Do the Parties anticipate the need for experts? If so, identify the subjects on which
the expert(s) may opine.

       Yes, relating to the underlying causes of the fire, the product in question, and the damages
claimed.
          Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 5 of 8




VIII. Status of Discovery

       The Parties must summarize the status of discovery to-date. State the parties’
agreement on timing, form and scope of informal disclosures. Specifically identify not only the
information listed in Rule 26(a)(1), but any additional information the parties agree to disclose
informally. If nothing has been done in terms of discovery, the Parties should explain why.
Keep in mind that self-executing discovery must not be delayed until the pretrial conference.

        The parties have exchanged their Rules 26(a)(1) Initial Disclosures prior to this Rule 16
        conference as required by the Court and anticipate serving written discovery requests by
        shortly after the conference.


IX.     Proposed Case Management Deadlines

       When completing this section, the Parties should presume that the Court will not
bifurcate fact and expert discovery. Therefore, the Parties should propose dates that take that
presumption into account.

        A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at
least one (1) business day before Rule 16 conference):              June 29, 2020

       B. Deadline to amend pleadings to add claims or Parties (*must be as early as
practicable to avoid prejudice or unnecessary delays):           September 1, 2020

       C. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion
testimony with related information and documents (if any):         March 1, 2021

        D. Deadline for rebuttal expert reports (if any):               May 3, 2021

        E. Deadline to complete discovery:                              June 4, 2021

        F. If any Party seeks more than 120 days for fact discovery, explain why.

        Defendant: Spontaneous combustion cases typically involve significant discovery into a
variety of complex issues, including, but not limited to, product composition, usage, disposal,
warnings, and fire cause and origin. Furthermore, as this is a subrogation matter, Sherwin-Williams
intends to conduct substantial damages discovery to assess the adjusted loss amount, insurance
claim(s) and payment(s), and to investigate any uninsured losses. These circumstances will require
the parties to engage in discovery for several months, and also to retain a variety of experts that make
a discovery schedule longer than 120 days appropriate.

        G. Deadline to file motion for summary judgment:                July 2, 2021

        H. Estimated trial ready date:                                  October 5, 2021

        I. Estimated Number of Days for Trial:                          10 days
           Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 6 of 8




X.       Deposition Scheduling

        The Court expects the Parties to meet and confer as soon as practicable to set aside
dates to hold open for depositions before the close of discovery. If the Parties have not already
done so, the Court will order the Parties to do so within two weeks of the Rule 16 conference.

         Have the Parties set aside dates for deposition? ___ Yes _X_ No
         If yes, what are those dates? _________________________________________________
         If no, when do the parties intend to confer, and how many dates do they intend to set
aside?

The parties have not yet set aside dates for deposition for a number of reasons that include the Covid-
19 pandemic, because the parties have not yet identified all relevant witnesses or the documents
sought by the parties. The parties intend to set aside depositions dates in September 2020 once
written and document discovery enables them to identify the scope of proposed testimony and any
third-party witnesses. The parties anticipate that this case will involve at least ten (10) deposition
days.


XI.      Electronic Discovery

         Prior to the Rule 16 conference, the Court expects the Parties to have a thorough
discussion about electronic discovery, including but not limited to 1) the need for electronically
stored information (“ESI”), 2) sources of ESI, 3) the anticipated scope of electronic discovery,
4) the identity of potential custodians, 5) whether search terms will be necessary and, if so, any
limitations thereto, 6) the respective burdens of collecting, reviewing, and producing ESI,
including any claims for cost-shifting under the Federal Rules of Civil Procedure, and 7) any
anticipated problems with electronic discovery. The Parties should summarize their discussion
on these issues here. The Court expects counsel who attends the Rule 16 conference to be
familiar with and able to discuss any ESI-related issues that might arise.
         In addition, the Parties should state whether they have agreed to an ESI stipulation. If
so, the Parties should submit the stipulation to the Court in advance of the Rule 16 conference.
If not, the Parties should identify what issues need to be resolved to finalize the stipulation.

The parties do not anticipate conducting electronic discovery. If this changes throughout the course
of the litigation, the parties will make every effort to craft a joint ESI stipulation in accordance with
the Court’s directive.


XII.     Protective Orders and Confidentiality Agreements

        The Parties should indicate whether they anticipate the need for a protective order in
this case. If so, the Parties must explain what type of information needs protection from
disclosure and why such protection is warranted under governing standards. In addition, the
Parties are directed to Judge Gallagher’s Policies and Procedures concerning Protective
Orders and Confidentiality Agreements.

Pursuant to Judge Gallagher’s Policies and Procedures, it is expected that Defendant will be
requesting a protective order and/or approval of a confidentiality agreement by motion, arguing that
          Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 7 of 8



such order and agreement satisfies the requirements of In re Avandia Mktg., Sales Practices & Prod.
Liab. Litig. and Pansy v. Borough of Stroudsburg. Plaintiffs have asked for Defendant to prepare
such an agreement.

XIII.   Alternative Dispute Resolution

       A. Have the Parties engaged in any settlement discussions? If so, set forth the status of
those negotiations. If not, explain why not.

No. The breadth of Plaintiffs’ damages are as yet not fully finalized as their home is continuing to be
rebuilt from the fire.

        B. Have the Parties explored or considered other forms of alternative dispute
resolution? If so, summarize those efforts. If not, state the Parties’ positions with respect to
ADR, as required under Local Rule of Civil Procedure 53.3.

Not at this time.

       C. Identify the individual who will attend the Rule 16 conference who will have
authority to discuss settlement.

For Plaintiff: Kenneth T. Levine, Esquire
For Defendant: Ann Thornton Field, C. Tyler Havey and Eric Rosenberg (However, Sherwin-
Williams is not in a position to resolve this matter without the benefit of discovery or other records
that substantiate Plaintiffs’ claims.)


XIV.    Consent to Send Case to a Magistrate Judge

       The Parties should indicate whether they consent to have a United States Magistrate
Judge conduct any or all proceedings in this case, pursuant to 28 U.S.C. § 636(c). The
Magistrate Judge assigned to this Court is Magistrate Judge Timothy R. Rice.

The parties do not consent to have a Magistrate Judge conduct any or all of the proceedings in this
case.


XV.     Policies and Procedures

        Judge Gallagher’s Policies and Procedures are available for the Parties to review on the
Court’s website. By signing below, counsel for each Party and/or each pro se Party represents
that he or she has reviewed the Judge’s Policies and Procedures and acknowledges the
requirements contained therein. The Parties and their counsel further acknowledge by signing
below that Judge Gallagher will strike pleadings and other submissions that do not comply
with his Policies and Procedures.

        Counsel for the parties have reviewed the applicable policies and procedures.
         Case 5:20-cv-00112-JMG Document 10 Filed 06/23/20 Page 8 of 8




XVI.   Other Matters

      The Parties should identify any other issues that have not been addressed above but
may require the Court’s attention (e.g., anticipated motions, bifurcation, privilege issues, etc.).


ACKNOWLEDGEMENT OF RULE 26(F) MEETING AND THE ABOVE SUBMISSION TO
THE COURT:


 de Luca Levine LLC                                Gordon Rees Scully Mansukhani, LLP



 BY:    /s/ Kenneth T. Levine                      BY:     /s/ C. Tyler Havey
        Kenneth T. Levine (No. 60984)                      C. Tyler Havey (No. 80877)
        Attorney for Plaintiffs                            Ann Thornton Field (No. 52130)
                                                           Eric C. Rosenberg (No. 317144)
        Three Valley Square, Suite 220                     Kristen F. Mazzeo (No. 320531)
        Blue Bell, PA 19422                                Attorney for Defendant,
        Phone: (215) 383-0081                              The Sherwin-Williams Company
        Fax: (215) 383-0082 (fax)
        klevine@delucalevine.com                           Three Logan Square
                                                           1717 Arch Street, Suite 610
                                                           Philadelphia, PA 19103
 Dated: June 23, 2020                                      Phone: (215) 561-2300
                                                           Fax: (215) 693-6650
                                                           thavey@grsm.com
                                                           afield@grsm.com
                                                           erosenberg@grsm.com
                                                           kmazzeo@grsm.com


                                                   Dated: June 23, 2020
